                Case 1:21-cv-01054-JPC Document 33 Filed 05/17/21 Page 1 of 7




UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK

 RED ROCK SOURCING LLC; and
 CORONADO DISTRIBUTING LLC,
                                                       Case No.: 21-CV-01054-JPC
                       Plaintiff(s)
                                                       [PROPOSED] STIPULATED
 -against-
                                                       PROTECTIVE ORDER
 JGX, LLC; and LIBERTY
 INTERNATIONAL DISTRIBUTORS, LLC,

                       Defendant(s)


JOHN P. CRONAN, United States District Judge.
           The Court having found that good cause exists for issuance of an appropriately tailored

confidentiality order governing the pre-trial phase of this action, and the parties having stipulated

to the following provisions, it is hereby ORDERED that any person subject to this Order –

including without limitation the parties to this action, their attorneys, representatives, agents,

experts and consultants, acting as such, all third parties providing discovery in this action, and all

other interested persons with actual or constructive notice of this Order shall adhere to the

following terms, upon pain of contempt:

Discovery Materials May Be Designated as Confidential
           1.       Any person subject to this Order who receives from any other person any

                    “Discovery Material” (i.e., information of any kind provided in the course of

                    discovery in this action) that is designated as “Confidential” pursuant to the terms

                    of this Order shall not disclose such Confidential Discovery Material to anyone else

                    except as expressly permitted hereunder.

           2.       The person producing Discovery Material may designate as “Confidential” any

                    portion thereof that contains non-public business, commercial, financial, or

                    personal information, the public disclosure of which is either restricted by law or

                    would likely, in the good faith opinion of the producing person, seriously harm the


4831-5200-8937.2
                Case 1:21-cv-01054-JPC Document 33 Filed 05/17/21 Page 2 of 7




                    producing person’s business, commercial, financial, or personal interests or cause

                    the producing person to violate his, her, or its privacy or confidentiality obligations

                    to others. Where the confidential portion is reasonably separable from the non-

                    confidential portion, via redaction or otherwise, only the confidential portion shall

                    be so designated.

           3.       With respect to the confidential portion of any Discovery Material other than

                    deposition transcripts and exhibits, the producing person or that person’s counsel

                    may designate such portion as “Confidential” by stamping or otherwise clearly

                    marking as “Confidential” the document or protected portion in a manner that will

                    not interfere with legibility or audibility. Deposition testimony may be designated

                    as “Confidential” either on the record during the deposition or in writing within five

                    (5) business days of receipt of the transcript. If so designated, the final transcript

                    of the designated testimony shall be bound in a separate volume and marked

                    “Confidential Information Governed by Protective Order” by the reporter.

           4.       If at any time prior to the trial of this action, a producing person realizes that some

                    portion of Discovery Material that that person previously produced without

                    limitation should be designated as “Confidential,” the producing person may so

                    designate that portion by promptly notifying all parties in writing. Such designated

                    portion of the Discovery Material will thereafter be treated as Confidential under

                    the terms of this Order. In addition, the producing person shall provide each other

                    party with replacement versions of such Discovery Material that bears the

                    “Confidential” designation within two (2) business days of providing such notice.

Who May Receive Confidential Materials
           5.       No person subject to this Order, other than the producing person, shall disclose any

                    Confidential Discovery Material to any other person whomsoever, except to:

                    (a)    the parties to this action;



                                                         2
4831-5200-8937.2
                Case 1:21-cv-01054-JPC Document 33 Filed 05/17/21 Page 3 of 7




                    (b)    counsel retained specifically for this action, including any paralegal, clerical

                           or other assistant employed by such counsel and assigned specifically to

                           work on this action;

                    (c)    as to any document, its author, its addressee, and any other person shown

                           on the face of the document as having received a copy;

                    (d)    any witness who counsel for a party in good faith believes may be called to

                           testify at trial or deposition in this action, provided such person has first

                           executed a Non-Disclosure Agreement in the form annexed hereto;

                    (e)    any person retained by a party to serve as an expert witness or consultant or

                           otherwise provide specialized advice to counsel in connection with this

                           action, provided such person has first executed a Non-Disclosure

                           Agreement in the form annexed hereto;

                    (f)    stenographers and video technicians engaged to transcribe or record

                           depositions conducted in this action;

                    (g)    independent photocopying, graphic production services, or other litigation

                           support services employed by the parties or their counsel to assist in this

                           action, including computer service personnel performing duties in relation

                           to a computerized litigation system;

                    (h)    the Court and its staff; and

                    (i)    any other person whom the producing person, or other person designating

                           the Discovery Material “Confidential,” agrees in writing may have access

                           to such Confidential Discovery Material.

           6.       Prior to the disclosure of any Confidential Discovery Material to any person

                    referred to in subparagraphs 5(d) or 5(e) above, such person shall be provided by

                    counsel with a copy of this Protective Order and shall sign a Non-Disclosure

                    Agreement, in the form annexed hereto, stating that that person has read this Order

                    and agrees to be bound by its terms. Counsel shall retain each signed Non-

                                                      3
4831-5200-8937.2
                Case 1:21-cv-01054-JPC Document 33 Filed 05/17/21 Page 4 of 7




                    Disclosure Agreement, hold it in escrow, and produce it to opposing counsel either

                    prior to such person being permitted to testify (at deposition or trial) or at the

                    conclusion of the case, whichever comes first.

Filing Confidential Materials in this Action
           7.       Any person who either objects to any designation of confidentiality, or who, by

                    contrast, requests still further limits on disclosure, may at any time prior to the trial

                    of this action serve upon the designating person and all other parties a written notice

                    stating with particularity the grounds of the objection or request. If agreement

                    cannot be reached promptly, counsel for all affected persons shall request a joint

                    telephone call with the Court to obtain a ruling.

           8.       Notwithstanding the designation of material as “Confidential” in discovery, there

                    is no presumption that such Confidential Discovery Material will be filed with the

                    Court under seal. The parties shall follow § 4 of Judge Cronan’s Individual Rules

                    and Practices in Civil Cases with respect to pretrial requests for filing under seal.

           9.       All persons are hereby placed on notice that the Court is unlikely to seal or

                    otherwise afford confidential treatment to any Discovery Material introduced in

                    evidence at trial, even if such material was previously designated as Confidential

                    or sealed during pretrial proceedings.

           10.      Each person who has access to Confidential Discovery Material shall take all due

                    precautions to prevent the unauthorized or inadvertent disclosure of such material.

Inadvertent Disclosure of Privileged Materials
           11.      If, in connection with this litigation, and despite having taken reasonable steps to

                    prevent the disclosure of information that it claims is subject to a claim of attorney-

                    client privilege or attorney work product, a producing person inadvertently

                    discloses information subject to a claim of attorney-client privilege or attorney

                    work product protection (“Inadvertently Disclosed Information”), such disclosure,

                    in itself, shall not constitute or be deemed a waiver or forfeiture of any claim of

                                                       4
4831-5200-8937.2
              Case 1:21-cv-01054-JPC Document 33 Filed 05/17/21 Page 5 of 7




                   privilege or work product protection with respect to the Inadvertently Disclosed

                   Information and its subject matter.

           12.     If a disclosing person makes a claim of inadvertent disclosure, all receiving persons

                   shall, within five (5) business days, return or destroy all copies of the Inadvertently

                   Disclosed Information, and provide a certification of counsel that all such

                   information has been returned or destroyed.

           13.     Within five (5) business days of the notification that such Inadvertently Disclosed

                   Information has been returned or destroyed, the disclosing person shall produce a

                   privilege log with respect to the Inadvertently Disclosed Information.

           14.     If a receiving person thereafter moves the Court for an order compelling production

                   of the Inadvertently Disclosed Information, that motion shall be filed under seal,

                   and shall not assert as a ground for entering such an order the mere fact of the

                   inadvertent production. The disclosing person retains the burden of establishing

                   the privileged or protected nature of any Inadvertently Disclosed Information.

                   Nothing in this Order shall limit the right of any party to request an in camera

                   review of the Inadvertently Disclosed Information.

Termination of the Litigation
           15.     This Protective Order shall survive the termination of the litigation. Within 30 days

                   of the final disposition of this action, all Confidential Discovery Material and all

                   copies thereof, shall be promptly returned to the producing person, or, upon

                   permission of the producing person, destroyed.

           16.     During the pendency of this case only, this Court shall retain jurisdiction over all

                   persons subject to this Order to the extent necessary to enforce any obligations

                   arising hereunder or to impose sanctions for any contempt thereof.




                                                     5
4831-5200-8937.2
              Case 1:21-cv-01054-JPC Document 33 Filed 05/17/21 Page 6 of 7



SO STIPULATED.

 For Plaintiffs:                      For Defendant JGX, LLC:

 Signed: /s/ Daniel A. Schnapp        Signed: /s/ Harlan Lazarus
 Name: Daniel A. Schnapp              Name: Harlan Lazarus
 Dated: May 17, 2021                  Dated: May 17, 2021



                                      SO ORDERED.


                May 18 2021
 Dated: ______________,
                                      JOHN P. CRONAN
                                      United States District Judge




                                            6
4831-5200-8937.2
              Case 1:21-cv-01054-JPC Document 33 Filed 05/17/21 Page 7 of 7




UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK

 RED ROCK SOURCING, LLC; and
 CORONADO DISTRIBUTING LLC,
                                                 Case No.: 21-CV-01054-JPC
                          Plaintiff(s)
                                                 NON-DISCLOSURE AGREEMENT
 -against-

 JGX, LLC; and LIBERTY
 INTERNATIONAL DISTRIBUTORS,
 LLC,

                          Defendant(s)


           I, ______________________ [print name], acknowledge that I have read and understand

the Protective Order in this action governing the non-disclosure of those portions of Discovery

Material that have been designated as Confidential.         I agree that I will not disclose such

Confidential Discovery Material to anyone other than for purposes of this litigation and that at the

conclusion of the litigation I will return all discovery information to the party or attorney from

whom I received it. By acknowledging these obligations under the Protective Order, I understand

that I am submitting myself to the jurisdiction of the United States District Court for the Southern

District of New York for the purpose of any issue or dispute arising hereunder and that my willful

violation of any term of the Protective Order could subject me to punishment for contempt of

Court.


           Dated:
                                              [Signature]




                                                 7
4831-5200-8937.2
